SUPPLEMENT DATED FEBRUARY 25, 2011 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR THE FIRST INVESTORS LIFE VARIABLE ANNUITY FUND C AND FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D INDIVIDUAL VARIABLE ANNUITY CONTRACTS OFFERED BY FIRST INVESTORS LIFE INSURANCE COMPANY DATED MAY 1, 2, 2010 1.The last sentence in the first paragraph under the heading “General Description” at page 2 of the Statement of Additional Information (“SAI”) is deleted in its entirety and replaced with the following: The Independent Order of Foresters (“Foresters”) controls FICC and, therefore, the Adviser and First Investors Life. 2.The chart under the heading “General Description” at page 2 of the SAI is deleted in its entirety and replaced with the following: Name FIL Office Principal Occupation for Last Five Years Bernard E. Bloom Director Director Foresters since 2000; Director Foresters Life Limited since 2000. Carol Lerner Brown Secretary Assistant Secretary FIC since 1989; Secretary FIMCO since 1989, Secretary FICC 1989-1/19/2011, Assistant Secretary FICC since 1/19/2011. William H.
